DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/09/2020 and 11/04/2021, have being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-11, and 15-18, are rejected under 35 U.S.C. 103 as being unpatentable over Sissom (US 2019/0258073 A1), hereinafter referenced as Sissom and in view of Chen (Patent No.: US 5,914,811 A), hereinafter referenced as Chen.


Regarding claim 1, Sissom teaches an optical assembly (Fig. 11 and Fig. 12. Paragraph [0037]) comprising: a display (Fig. 6, #200 called a display assembly. Paragraph [0037 and 0068]); a (Fig. 12, #620 called light source. Paragraph [0034]) for illuminating the display (Fig. 11-12. Paragraph [0034]-Sissom discloses the light source #620 is a light emitting diode (LED). In some other embodiments, the light source #620 may be, without limitation, a fluorescent light or an incandescent light.); and a first type polarizing beam splitter PBS) (Fig. 12, #610 called a polarizing beam splitter (PBS), (wherein the PBS provide similar function as describe in applicant`s disclosure Fig. 5D and paragraph [0083]). Paragraph [0037]) configured to direct light from a first light director (Fig. 12, illustrates the refractive optic (wherein the reflective optics is the first light director.) direct light to the beam splitter #610 which in turn direct light to the light modulator and the wave guide #1200, light Ts. Paragraph [0032]-Sissom discloses with reference to rays of light illustrated in the figures, the letters s and p indicate light with a unique polarization (e.g., light having an s-polarization state and light having a p-polarization state, respectively), and the letters T and R indicate transmitted and reflected light, respectively. Thus, Tp indicates transmitted light having a p-polarization state and Rs indicates light having an s-polarization state. Further in paragraph [0037]-Sissom discloses Fig. 12 illustrates a schematic plan view of a twin fold PBS display assembly 600 having light leakage. As illustrated, s-polarized light from the light source #620 is transmitted to the PBS #610 as Ts. The majority of the s-polarized light from the light source #620 is reflected by the PBS #610 to the reflective optic, however, a small percentage may be transmitted through the PBS #610 directly towards the waveguide assembly #1200. This directly transmitted light is not modulated by the light modulator and can result in both a perceived reduction in image quality and in glare.), wherein the first PBS is polarization sensitive (Fig. 11-12. Paragraph [0030]-Sissom discloses the PBS #510 selectively reflects s-polarized light (Rs) and transmits p-polarized light (Tp).) and configured to direct, based on polarization, a first portion of light towards the display (Fig. 12, illustrates only the s-polarized light rays to the waveguide assembly #1200 for viewing of the image by the user. Paragraph [0038]).  
Sissom is silent on the term a first diffraction type polarizing beam splitter (DT-PBS).
However, Chen explicitly teaches a first diffraction type polarizing beam splitter (DT-PBS) (Fig. 1. Col. 1, Line [6-8]-Chen discloses this invention relates to a type of optical polarizer.  More particularly, a birefringent diffraction grating polarizing beam splitter is provided.).

Wherein having Sissom`s a head mounted display system a first diffraction type polarizing beam splitter (DT-PBS).
The motivation behind the modification would have been to obtain a head mounted display system that enhances the image quality and miniaturization, since both Sissom and Chen are optical systems that are used in displays. Wherein Sissom HMD system remove unintentionally transmitted light, while Chen optical system that the beam splitting polarizers can be made at a low cost even if a crystal such as calcite is used, because of the sheet form of the polarizer which males it possible to decrease consumption of the raw material.  Please see Sissom (US 2019/0258073 A1), Paragraph [0030] and Chen (Patent No.: US 5,914,811 A), Col. 6, Line [59-64].

Regarding claim 2, Sissom in view of Chen teaches the optical assembly of claim 1, Sissom further teaches wherein the display is a liquid crystal on silicon (LCoS) display (Fig. 11-12. Paragraph [0034]-Sissom discloses the light modulator is a reflective liquid crystal display, such as a liquid crystal on silicon (LCOS) display.).  

Regarding claim 3, Sissom in view of Chen teaches the optical assembly of claim 1, Sissom further teaches further comprising a polarizer disposed in the optical path between the light source and the first PBS (Fig. 11-12, illustrates a pre-polarizer is located between the light source #620 and the first polarizing beam splitter #510. Paragraph [0030]).  
Sissom is silent on the term a first diffraction type polarizing beam splitter (DT-PBS).
However, Chen explicitly teaches a first diffraction type polarizing beam splitter (DT-PBS) (Fig. 1. Col. 1, Line [6-8]-Chen discloses this invention relates to a type of optical polarizer.  More particularly, a birefringent diffraction grating polarizing beam splitter is provided.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sissom in view of Chen of having an optical assembly comprising: a display; a light source for illuminating the display; and a first diffraction type polarizing beam splitter (DT-PBS) configured to direct light from a first light director, wherein the first DT-PBS is polarization sensitive and configured to direct, based on polarization, a first portion of light towards the display, with the teachings of Chen of having a first diffraction type polarizing beam splitter (DT-PBS).
Wherein having Sissom`s a head mounted display system a first diffraction type polarizing beam splitter (DT-PBS) instead of just the polarizing beam splitter.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the image quality in a wider surface area and miniaturization, since both Sissom and Chen are optical systems that are used in displays. Wherein Sissom HMD system remove unintentionally transmitted light, while Chen optical system that the beam splitting polarizers can be made at a low cost even if a crystal such as calcite is used, because of the sheet form of the polarizer which males it possible to decrease consumption of the raw material.  Please see Sissom (US 2019/0258073 A1), Paragraph [0030] and Chen (Patent No.: US 5,914,811 A), Col. 6, Line [59-64].


Regarding claim 6, Sissom in view of Chen teaches the optical assembly of claim 1, Sissom further teaches wherein at least one of the first PBS (Fig. 12, #610 called a polarizing beam splitter (PBS), (wherein the PBS provide similar function as describe in applicant`s disclosure Fig. 5D and paragraph [0083]). Paragraph [0037]) and first light director (Fig. 12, illustrates the refractive optic (wherein the reflective optics is the first light director.) direct light to the beam splitter #610 which in turn direct light to the light modulator and the wave guide #1200, light Ts. Paragraph [0032]) comprise one of a reflective or transmissive polarization volume grating, Pancharatnam- Berry Phase (Fig. 11-12. Paragraph [0034]-Sissom discloses the pre-polarizer transmits light of one polarization (e.g., s-polarized light, S) to the PBS 610, which then reflects the s-polarized light (Rs) to the reflective optic. The reflective optic reflects the light back through the PBS 610 to the light modulator, e.g., a spatial light modulator. Preferably, the light modulator is a spatial light modulator which modulates incident light to form an image and also reflects and changes the polarization of the incident light.).   
Sissom is silent on the term a first diffraction type polarizing beam splitter (DT-PBS).
However, Chen explicitly teaches a first diffraction type polarizing beam splitter (DT-PBS) (Fig. 1. Col. 1, Line [6-8]-Chen discloses this invention relates to a type of optical polarizer.  More particularly, a birefringent diffraction grating polarizing beam splitter is provided.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sissom in view of Chen of having an optical assembly comprising: a display; a light source for illuminating the display; and a first diffraction type polarizing beam splitter (DT-PBS) configured to direct light from a first light director, wherein the first DT-PBS is polarization sensitive and configured to direct, based on polarization, a first portion of light towards the display, with the teachings of Chen of having a first diffraction type polarizing beam splitter (DT-PBS).
Wherein having Sissom`s a head mounted display system a first diffraction type polarizing beam splitter (DT-PBS) instead of just the polarizing beam splitter.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the image quality in a wider surface area and miniaturization, since both Sissom and Chen are optical systems that are used in displays. Wherein Sissom HMD system remove unintentionally transmitted light, while Chen optical system that the beam splitting polarizers can be made at a low cost even if a crystal such as calcite is used, because of the sheet form of the polarizer which males it possible to decrease consumption of the raw material.  Please see Sissom (US 2019/0258073 A1), Paragraph [0030] and Chen (Patent No.: US 5,914,811 A), Col. 6, Line [59-64].

Regarding claim 7, Sissom in view of Chen teaches the optical assembly of claim 1, Sissom further teaches wherein at least one of the first PBS (Fig. 12, #610 called a polarizing beam splitter (PBS), (wherein the PBS provide similar function as describe in applicant`s disclosure Fig. 5D and paragraph [0083]). Paragraph [0037]) and first light director (Fig. 12, illustrates the refractive optic (wherein the reflective optics is the first light director.) direct light to the beam splitter #610 which in turn direct light to the light modulator and the wave guide #1200, light Ts. Paragraph [0032]) reflect and direct or transmit and direct, based on polarization, the first portion, wherein 53Attorney Docket No. 1266-081US01/P100870US01 at least one other of the first PBS and first light director reflect and direct or transmit and direct, based on polarization, the first portion (Fig. 12, illustrates the first PBS and the first light director, the refractive optic reflect and direct the s-polarize light to the waveguide #1200. Paragraph [0034]).  
Sissom is silent on the term a first diffraction type polarizing beam splitter (DT-PBS).
However, Chen explicitly teaches a first diffraction type polarizing beam splitter (DT-PBS) (Fig. 1. Col. 1, Line [6-8]-Chen discloses this invention relates to a type of optical polarizer.  More particularly, a birefringent diffraction grating polarizing beam splitter is provided.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sissom in view of Chen of having an optical assembly comprising: a display; a light source for illuminating the display; and a first diffraction type polarizing beam splitter (DT-PBS) configured to direct light from a first light director, wherein the first DT-PBS is polarization sensitive and configured to direct, based on polarization, a first portion of light towards the display, with the teachings of Chen of having a first diffraction type polarizing beam splitter (DT-PBS).
Wherein having Sissom`s a head mounted display system a first diffraction type polarizing beam splitter (DT-PBS) instead of just the polarizing beam splitter.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the image quality in a wider surface area and miniaturization, since both Sissom and Chen are optical systems that are used in displays. Wherein Sissom HMD system remove unintentionally transmitted light, while Chen optical system that the beam splitting polarizers can be made at a low cost even if a crystal such as calcite is used, because of the sheet form of the polarizer which 

Regarding claim 8, Sissom in view of Chen teaches the optical assembly of claim 1, Sissom further teaches wherein the first PBS (Fig. 12, #610 called a polarizing beam splitter (PBS), (wherein the PBS provide similar function as describe in applicant`s disclosure Fig. 5D and paragraph [0083]). Paragraph [0037]) is configured to direct light from the display (Fig. 12, #600 called a PBS display assembly. Paragraph [0037]), based on polarization, towards a target (Fig. 11-12, illustrates the refractive optics and the PBS #610 sends the reflect s-polarize and the transmitted s-polarize light to the waveguide for the viewer #210. Paragraph [0034]).   
Sissom is silent on the term a first diffraction type polarizing beam splitter (DT-PBS).
However, Chen explicitly teaches a first diffraction type polarizing beam splitter (DT-PBS) (Fig. 1. Col. 1, Line [6-8]-Chen discloses this invention relates to a type of optical polarizer.  More particularly, a birefringent diffraction grating polarizing beam splitter is provided.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sissom in view of Chen of having an optical assembly comprising: a display; a light source for illuminating the display; and a first diffraction type polarizing beam splitter (DT-PBS) configured to direct light from a first light director, wherein the first DT-PBS is polarization sensitive and configured to direct, based on polarization, a first portion of light towards the display, with the teachings of Chen of having a first diffraction type polarizing beam splitter (DT-PBS).
Wherein having Sissom`s a head mounted display system a first diffraction type polarizing beam splitter (DT-PBS) instead of just the polarizing beam splitter.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the image quality in a wider surface area and miniaturization, since both Sissom and Chen are optical systems that are used in displays. Wherein Sissom HMD system remove unintentionally transmitted light, while Chen optical system that the beam splitting polarizers can be made at a low cost even if a crystal such as calcite is used, because of the sheet form of the polarizer which 

Regarding claim 9, Sissom in view of Chen teaches the optical assembly of claim 1, Sissom further teaches further comprising: a second display (Fig. 6, #202 called a display. Paragraph [0068]); a second PBS (Fig. 12, #610 called a polarizing beam splitter (PBS) for the second polarizing beam splitter for the PBS display assembly #209b, (wherein the PBS provide diffraction similar as describe in applicant`s disclosure Fig. 5D and paragraph [0083]). Paragraph [0037]) configured to direct light from a second light director (Fig. 12, illustrates the second DT-PBS #610 direct light from a second light director the refractive optic of the second PBS display assembly #209b. Paragraph [0037]), wherein the second PBS is polarization sensitive (Fig. 11-12. Paragraph [0030]-Sissom discloses the PBS #510 selectively reflects s-polarized light (Rs) and transmits p-polarized light (Tp), for the second polarizing beam splitter for the PBS display assembly #209b.) and configured to direct, based on polarization, a second portion of light towards the second display (Fig. 12, illustrates only the s-polarized light rays to the waveguide assembly #1200 for viewing of the image by the user for the second display #202. Paragraph [0038 and 0068]).  
Sissom is silent on the term a first diffraction type polarizing beam splitter (DT-PBS).
However, Chen explicitly teaches a first diffraction type polarizing beam splitter (DT-PBS) (Fig. 1. Col. 1, Line [6-8]-Chen discloses this invention relates to a type of optical polarizer.  More particularly, a birefringent diffraction grating polarizing beam splitter is provided.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sissom in view of Chen of having an optical assembly comprising: a display; a light source for illuminating the display; and a first diffraction type polarizing beam splitter (DT-PBS) configured to direct light from a first light director, wherein the first DT-PBS is polarization sensitive and configured to direct, based on polarization, a first portion of light towards the display, with the teachings of Chen of having a first diffraction type polarizing beam splitter (DT-PBS).

The motivation behind the modification would have been to obtain a head mounted display system that enhances the image quality in a wider surface area and miniaturization, since both Sissom and Chen are optical systems that are used in displays. Wherein Sissom HMD system remove unintentionally transmitted light, while Chen optical system that the beam splitting polarizers can be made at a low cost even if a crystal such as calcite is used, because of the sheet form of the polarizer which males it possible to decrease consumption of the raw material.  Please see Sissom (US 2019/0258073 A1), Paragraph [0030] and Chen (Patent No.: US 5,914,811 A), Col. 6, Line [59-64].
 

Regarding claim 10, Sissom teaches a head mounted display (HMD) (Fig. 2, #80 called a wearable display system. Paragraph [0054 and 0058]) comprising: a display (Fig. 6, #200 called a display. Paragraph [0037 and 0068]); a light source (Fig. 12, #620 called light source. Paragraph [0034]) for illuminating the display (Fig. 11-12. Paragraph [0034]-Sissom discloses the light source #620 is a light emitting diode (LED). In some other embodiments, the light source #620 may be, without limitation, a fluorescent light or an incandescent light.); and a first type polarizing beam splitter (PBS) (Fig. 12, #610 called a polarizing beam splitter (PBS), (wherein the PBS provide similar function as describe in applicant`s disclosure Fig. 5D and paragraph [0083]). Paragraph [0037]) configured to direct light from a first light director (Fig. 12, illustrates the refractive optic (wherein the reflective optics is the first light director.) direct light to the beam splitter #610 which in turn direct light to the light modulator and the wave guide #1200, light Ts. Paragraph [0032]-Sissom discloses with reference to rays of light illustrated in the figures, the letters s and p indicate light with a unique polarization (e.g., light having an s-polarization state and light having a p-polarization state, respectively), and the letters T and R indicate transmitted and reflected light, respectively. Thus, Tp indicates transmitted light having a p-polarization state and Rs indicates light having an s-polarization state. Further in paragraph [0037]-Sissom discloses Fig. 12 illustrates a schematic plan view of a twin fold PBS display assembly 600 having light leakage. As illustrated, s-polarized light from the light source #620 is transmitted to the PBS #610 as Ts. The majority of the s-polarized light from the light source #620 is reflected by the PBS #610 to the reflective optic, however, a small percentage may be transmitted through the PBS #610 directly towards the waveguide assembly #1200. This directly transmitted light is not modulated by the light modulator and can result in both a perceived reduction in image quality and in glare.), wherein the first PBS is polarization sensitive (Fig. 11-12. Paragraph [0030]-Sissom discloses the PBS #510 selectively reflects s-polarized light (Rs) and transmits p-polarized light (Tp).) and configured to direct, based on polarization, a first portion of light towards the display (Fig. 12, illustrates only the s-polarized light rays to the waveguide assembly #1200 for viewing of the image by the user. Paragraph [0038]).  
 Sissom is silent on the term a first diffraction type polarizing beam splitter (DT-PBS).
However, Chen explicitly teaches a first diffraction type polarizing beam splitter (DT-PBS) (Fig. 1. Col. 1, Line [6-8]-Chen discloses this invention relates to a type of optical polarizer.  More particularly, a birefringent diffraction grating polarizing beam splitter is provided.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sissom of having a head mounted display (HMD) comprising: a display; a light source for illuminating the display; and a first type polarizing beam splitter (PBS) configured to direct light from a first light director, wherein the first DT-PBS is polarization sensitive and configured to direct, based on polarization, a first portion of light towards the display, with the teachings of Chen of having a first diffraction type polarizing beam splitter (DT-PBS).
Wherein having Sissom`s a head mounted display system a first diffraction type polarizing beam splitter (DT-PBS) instead of just the polarizing beam splitter.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the image quality in a wider surface area and miniaturization, since both Sissom and Chen are optical systems that are used in displays. Wherein Sissom HMD system remove unintentionally transmitted light, while Chen optical system that the beam splitting polarizers can be made at a low cost even if a crystal such as calcite is used, because of the sheet form of the polarizer which 

Regarding claim 11, Sissom in view of Chen teaches the HMD of claim 10, Sissom further teaches further comprising a polarizer disposed in the optical path between the light source and the first PBS (Fig. 11-12, illustrates a pre-polarizer is located between the light source #620 and the first polarizing beam splitter #610. Paragraph [0034]-Sissom discloses as illustrated, a pre-polarizer may be provided between the light source and the PBS #610.), and wherein the display is a liquid crystal on silicon (LCoS) display (Fig. 11. Paragraph [0034]-Sissom discloses the light modulator is a reflective liquid crystal display, such as a liquid crystal on silicon (LCOS) display.).  
  Sissom is silent on the term a first diffraction type polarizing beam splitter (DT-PBS).
However, Chen explicitly teaches a first diffraction type polarizing beam splitter (DT-PBS) (Fig. 1. Col. 1, Line [6-8]-Chen discloses this invention relates to a type of optical polarizer.  More particularly, a birefringent diffraction grating polarizing beam splitter is provided.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sissom in view of Chen of having a head mounted display (HMD) comprising: a display; a light source for illuminating the display; and a first diffraction type polarizing beam splitter (DT-PBS) configured to direct light from a first light director, wherein the first DT-PBS is polarization sensitive and configured to direct, based on polarization, a first portion of light towards the display, with the teachings of Chen of having a first diffraction type polarizing beam splitter (DT-PBS).
Wherein having Sissom`s a head mounted display system a first diffraction type polarizing beam splitter (DT-PBS) instead of just the polarizing beam splitter.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the image quality in a wider surface area and miniaturization, since both Sissom and Chen are optical systems that are used in displays. Wherein Sissom HMD system remove unintentionally transmitted light, while Chen optical system that the beam splitting polarizers can be made at a low cost even if a crystal such as calcite is used, because of the sheet form of the polarizer which 


Regarding claim 15, Sissom in view of Chen teaches the HMD of claim 10, Sissom further teaches wherein at least one of the first PBS (Fig. 12, #610 called a polarizing beam splitter (PBS), (wherein the PBS provide similar function as describe in applicant`s disclosure Fig. 5D and paragraph [0083]). Paragraph [0037]) and first light director (Fig. 12, illustrates the refractive optic (wherein the reflective optics is the first light director.) direct light to the beam splitter #610 which in turn direct light to the light modulator and the wave guide #1200, light Ts. Paragraph [0032]) comprise one of a reflective or transmissive polarization volume grating, PBP grating, a liquid crystal filled surface relief grating, or a holographic polymer dispersed liquid crystal grating (Fig. 11-12. Paragraph [0034]-Sissom discloses the pre-polarizer transmits light of one polarization (e.g., s-polarized light, S) to the PBS 610, which then reflects the s-polarized light (Rs) to the reflective optic. The reflective optic reflects the light back through the PBS 610 to the light modulator, e.g., a spatial light modulator. Preferably, the light modulator is a spatial light modulator which modulates incident light to form an image and also reflects and changes the polarization of the incident light.).   
 Sissom is silent on the term a first diffraction type polarizing beam splitter (DT-PBS).
However, Chen explicitly teaches a first diffraction type polarizing beam splitter (DT-PBS) (Fig. 1. Col. 1, Line [6-8]-Chen discloses this invention relates to a type of optical polarizer.  More particularly, a birefringent diffraction grating polarizing beam splitter is provided.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sissom in view of Chen of having a head mounted display (HMD) comprising: a display; a light source for illuminating the display; and a first diffraction type polarizing beam splitter (DT-PBS) configured to direct light from a first light director, wherein the first DT-PBS is polarization sensitive and configured to direct, based on polarization, a first 
Wherein having Sissom`s a head mounted display system a first diffraction type polarizing beam splitter (DT-PBS) instead of just the polarizing beam splitter.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the image quality in a wider surface area and miniaturization, since both Sissom and Chen are optical systems that are used in displays. Wherein Sissom HMD system remove unintentionally transmitted light, while Chen optical system that the beam splitting polarizers can be made at a low cost even if a crystal such as calcite is used, because of the sheet form of the polarizer which makes it possible to decrease consumption of the raw material.  Please see Sissom (US 2019/0258073 A1), Paragraph [0030] and Chen (Patent No.: US 5,914,811 A), Col. 6, Line [59-64].


Regarding claim 16, Sissom in view of Chen teaches the HMD of claim 10, Sissom further teaches wherein at least one of the first PBS (Fig. 12, #610 called a polarizing beam splitter (PBS), (wherein the PBS provide similar function as describe in applicant`s disclosure Fig. 5D and paragraph [0083]). Paragraph [0037]) and first light director reflect and direct, based on polarization, the first portion of light (Fig. 11-12, illustrates the refractive optics and the DT-PBS #610 sends the reflect s-polarize and the transmitted s-polarize light to the waveguide for the viewer #210. Paragraph [0034]).   
 Sissom is silent on the term a first diffraction type polarizing beam splitter (DT-PBS).
However, Chen explicitly teaches a first diffraction type polarizing beam splitter (DT-PBS) (Fig. 1. Col. 1, Line [6-8]-Chen discloses this invention relates to a type of optical polarizer.  More particularly, a birefringent diffraction grating polarizing beam splitter is provided.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sissom in view of Chen of having a head mounted display (HMD) comprising: a display; a light source for illuminating the display; and a first diffraction type polarizing beam splitter (DT-PBS) configured to direct light from a first light director, 
Wherein having Sissom`s a head mounted display system a first diffraction type polarizing beam splitter (DT-PBS) instead of just the polarizing beam splitter.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the image quality in a wider surface area and miniaturization, since both Sissom and Chen are optical systems that are used in displays. Wherein Sissom HMD system remove unintentionally transmitted light, while Chen optical system that the beam splitting polarizers can be made at a low cost even if a crystal such as calcite is used, because of the sheet form of the polarizer which makes it possible to decrease consumption of the raw material.  Please see Sissom (US 2019/0258073 A1), Paragraph [0030] and Chen (Patent No.: US 5,914,811 A), Col. 6, Line [59-64].


Regarding claim 17, Sissom in view of Chen teaches the HMD of claim 10, Sissom further teaches further comprising: a second display (Fig. 6, #202 called a display. Paragraph [0068]); a second PBS (Fig. 12, #610 called a polarizing beam splitter (PBS) for the second polarizing beam splitter for the PBS display assembly #209b, (wherein the PBS provide similar function as describe in applicant`s disclosure Fig. 5D and paragraph [0083]). Paragraph [0037]) configured to direct light from a second light director (Fig. 12, illustrates the second DT-PBS #610 direct light from a second light director the refractive optic of the second PBS display assembly #209b. Paragraph [0037]), wherein the second PBS is polarization sensitive (Fig. 11-12. Paragraph [0030]-Sissom discloses the PBS #510 selectively reflects s-polarized light (Rs) and transmits p-polarized light (Tp), for the second polarizing beam splitter for the PBS display assembly #209b.) and configured to direct, based on polarization, a second portion of light towards the second display (Fig. 12, illustrates only the s-polarized light rays to the waveguide assembly #1200 for viewing of the image by the user for the second display #202. Paragraph [0038 and 0068]).  
   Sissom is silent on the term a first diffraction type polarizing beam splitter (DT-PBS).
However, Chen explicitly teaches a first diffraction type polarizing beam splitter (DT-PBS) (Fig. 1. Col. 1, Line [6-8]-Chen discloses this invention relates to a type of optical polarizer.  More particularly, a birefringent diffraction grating polarizing beam splitter is provided.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sissom in view of Chen of having a head mounted display (HMD) comprising: a display; a light source for illuminating the display; and a first diffraction type polarizing beam splitter (DT-PBS) configured to direct light from a first light director, wherein the first DT-PBS is polarization sensitive and configured to direct, based on polarization, a first portion of light towards the display, with the teachings of Chen of having a first diffraction type polarizing beam splitter (DT-PBS).
Wherein having Sissom`s a head mounted display system a first diffraction type polarizing beam splitter (DT-PBS) instead of just the polarizing beam splitter.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the image quality in a wider surface area and miniaturization, since both Sissom and Chen are optical systems that are used in displays. Wherein Sissom HMD system remove unintentionally transmitted light, while Chen optical system that the beam splitting polarizers can be made at a low cost even if a crystal such as calcite is used, because of the sheet form of the polarizer which makes it possible to decrease consumption of the raw material.  Please see Sissom (US 2019/0258073 A1), Paragraph [0030] and Chen (Patent No.: US 5,914,811 A), Col. 6, Line [59-64].


Regarding claim 18, Sissom teaches a method of directing light (Fig. 11 and Fig. 12. Paragraph [0037]) comprising: directing light from a light source (Fig. 12, #620 called light source. Paragraph [0034]) to a first type polarizing beam splitter (PBS) (Fig. 12, #610 called a polarizing beam splitter (PBS), (wherein the PBS provide similar function as describe in applicant`s disclosure Fig. 5D and paragraph [0083]). Paragraph [0037]) by a first light director (Fig. 12, illustrates the refractive optic (wherein the reflective optics is the first light director.) direct light from the light source #620 to the beam splitter #610 which in turn direct light to the light modulator and the wave guide #1200, light Ts. Paragraph [0032]-Sissom discloses with reference to rays of light illustrated in the figures, the letters s and p indicate light with a unique polarization (e.g., light having an s-polarization state and light having a p-polarization state, respectively), and the letters T and R indicate transmitted and reflected light, respectively. Thus, Tp indicates transmitted light having a p-polarization state and Rs indicates light having an s-polarization state. Further in paragraph [0037]-Sissom discloses Fig. 12 illustrates a schematic plan view of a twin fold PBS display assembly 600 having light leakage. As illustrated, s-polarized light from the light source #620 is transmitted to the PBS #610 as Ts. The majority of the s-polarized light from the light source #620 is reflected by the PBS #610 to the reflective optic, however, a small percentage may be transmitted through the PBS #610 directly towards the waveguide assembly #1200. This directly transmitted light is not modulated by the light modulator and can result in both a perceived reduction in image quality and in glare.); and redirecting a first polarization of light towards a display by the first PBS (Fig. 12, illustrates the first DT-PBS #610 direct only the s-polarized light rays to the waveguide assembly #1200 for viewing of the image by the user. Paragraph [0038]).  
  Sissom is silent on the term a first diffraction type polarizing beam splitter (DT-PBS).
However, Chen explicitly teaches a first diffraction type polarizing beam splitter (DT-PBS) (Fig. 1. Col. 1, Line [6-8]-Chen discloses this invention relates to a type of optical polarizer.  More particularly, a birefringent diffraction grating polarizing beam splitter is provided.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sissom of having a method of directing light comprising: directing light from a light source to a first type polarizing beam splitter (PBS) by a first light director; and redirecting a first polarization of light towards a display by the first PBS, with the teachings of Chen of having a first diffraction type polarizing beam splitter (DT-PBS).
Wherein having Sissom`s a head mounted display system a first diffraction type polarizing beam splitter (DT-PBS) instead of just the polarizing beam splitter.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the image quality in a wider surface area and miniaturization, since both Sissom and Chen are optical systems that are used in displays. Wherein Sissom HMD system remove .


Claims 4-5, and 13-14, are rejected under 35 U.S.C. 103 as being unpatentable over Sissom (US 2019/0258073 A1), hereinafter referenced as Sissom and in view of Chen (Patent No.: US 5,914,811 A), hereinafter referenced as Chen and in further view of Li et al. (Patent No.: US 7,457,493 B1), hereinafter referenced as Li.


Regarding claim 4, Sissom in view of Chen teaches the optical assembly of claim 1, Although, Chen teaches the DT-PBS. Sissom in view of Chen fail to explicitly teach wherein the first light director is a PBS and configured to direct, based on polarization, the first portion of light towards the first PBS.  
However, Li explicitly teaches wherein the first light director is a PBS (Fig. 3, #302a called a polarizing beam splitter. Col. 3, Line [47-53]) and configured to direct, based on polarization, the first portion of light towards the first PBS (Fig. 3, #302b called a next polarizing beam splitter. Col. 3, Line [51-65]-Li discloses this circularly polarized laser beam is then split into two polarization components after passing through the polarizing beam splitter (302a). The transmitted P-polarization beam from the polarizing beam splitter (302a) is converted again into circular polarization after passing through the programmable wave plate (306a) and is split again into one P-polarization beam and one S-polarization beam after passing through the polarizing beam splitter (305b). The reflected S-polarization beam from the polarizing beam splitter (302a) is reflected again by the next polarizing beam splitter (302b). This reflected S-polarization beam is then converted into circular polarization after passing through the programmable wave plate (306b) and then is split into one P-polarization and one S-polarization by the polarizing beam splitter (305c).).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sissom in view of Chen of having an optical assembly comprising: a display; a light source for illuminating the display; and a first diffraction type polarizing beam splitter (DT-PBS) configured to direct light from a first light director, wherein the first DT-PBS is polarization sensitive and configured to direct, based on polarization, a first portion of light towards the display, with the teachings of Li of having wherein the first light director is a PBS and configured to direct, based on polarization, the first portion of light towards the first PBS.
Wherein having Sissom`s a head mounted display system wherein the first light director is a DT-PBS and configured to direct, based on polarization, the first portion of light towards the first DT-PBS.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the image quality with fast electronics light control and miniaturization, since both Sissom and Li are optical systems that are used in displays. Wherein Sissom HMD system remove unintentionally transmitted light, while Li optical system that the beam splitting polarizers is control electronically.  Please see Sissom (US 2019/0258073 A1), Paragraph [0030] and Li et al. (Patent No.: US 7,457,493 B1), claim 1.

Regarding claim 5, Sissom in view of Chen teaches the optical assembly of claim 1, Although, Chen teaches wherein at least portions of at least one of the first DT- PBS. Sissom in view of Chen fail to explicitly teach wherein at least portions of at least one of the first PBS and first light director are electronically controllable to selectively direct, based on polarization, the first portion of light when activated and to not direct the first portion of light when deactivated.
However, Li explicitly teaches wherein at least portions of at least one of the first PBS (Fig. 3, #302b called a next polarizing beam splitter. Col. 3, Line [51-65]) and first light director (Fig. 3, #302a called a polarizing beam splitter. Col. 3, Line [47-53]) are electronically controllable to selectively direct, based on polarization, the first portion of light (Fig. 3, #310 called an incident laser beam. Col. 3, Line [47]) when activated and to not direct the first portion of light when deactivated (Fig. 3. Claim 1 Li discloses the mxn fan-out scanner switch comprising optical arrays of electrically controllable switchable dichroic mirrors (DC)'s, electrically controllable polarizing beam splitters (PBS)'s and electrically controllable programmable wave plates (PWP)'s, the mxn fan-out scanner switch switching output laser beams into at least two of n equals at least 7 exit ports as the phase retardation of the electrically controllable programmable wave plates and the switching of the electrically controllable switchable dichroic mirrors are changed (wherein when the incident laser light is activated the first PBS and first light director direct polarized light.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sissom in view of Chen of having an optical assembly comprising: a display; a light source for illuminating the display; and a first diffraction type polarizing beam splitter (DT-PBS) configured to direct light from a first light director, wherein the first DT-PBS is polarization sensitive and configured to direct, based on polarization, a first portion of light towards the display, with the teachings of Li of having wherein at least portions of at least one of the first PBS and first light director are electronically controllable to selectively direct, based on polarization, the first portion of light when activated and to not direct the first portion of light when deactivated.
Wherein having Sissom`s a head mounted display system wherein at least portions of at least one of the first DT- PBS and first light director are electronically controllable to selectively direct, based on polarization, the first portion of light when activated and to not direct the first portion of light when deactivated.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the image quality with fast electronics light control and miniaturization, since both Sissom and Li are optical systems that are used in displays. Wherein Sissom HMD system remove unintentionally transmitted light, while Li optical system that the beam splitting polarizers is control electronically.  Please see Sissom (US 2019/0258073 A1), Paragraph [0030] and Li et al. (Patent No.: US 7,457,493 B1), claim.   
.  

Regarding claim 13, Sissom in view of Chen teaches the HMD of claim 10, Although, Chen teaches the DT-PBS. Sissom in view of Chen fail to explicitly teach wherein the first light director is a PBS and is configured to direct, based on polarization, the first portion of light towards the first PBS, wherein at least portions of at least one of the first PBS and first light director are electronically controllable to selectively direct, based on polarization, the first portion of light when activated and to not direct the first portion of light when deactivated.  
However, Li explicitly teaches wherein the first light director is a PBS (Fig. 3, #302a called a polarizing beam splitter. Col. 3., Line [47-53]) and is configured to direct, based on polarization, the first portion of light towards the first PBS (Fig. 3, #302b called a next polarizing beam splitter. Col. 3, Line [51-65]-Li discloses this circularly polarized laser beam is then split into two polarization components after passing through the polarizing beam splitter (302a). The transmitted P-polarization beam from the polarizing beam splitter (302a) is converted again into circular polarization after passing through the programmable wave plate (306a) and is split again into one P-polarization beam and one S-polarization beam after passing through the polarizing beam splitter (305b). The reflected S-polarization beam from the polarizing beam splitter (302a) is reflected again by the next polarizing beam splitter (302b). This reflected S-polarization beam is then converted into circular polarization after passing through the programmable wave plate (306b) and then is split into one P-polarization and one S-polarization by the polarizing beam splitter (305c).), wherein at least portions of at least one of the first PBS (Fig. 3, #302b called a next polarizing beam splitter. Col. 3, Line [51-65]) and first light director are electronically controllable to selectively direct, based on polarization, the first portion of light when activated and to not direct the first portion of light when deactivated (Fig. 3. Claim 1 Li discloses the mxn fan-out scanner switch comprising optical arrays of electrically controllable switchable dichroic mirrors (DC)'s, electrically controllable polarizing beam splitters (PBS)'s and electrically controllable programmable wave plates (PWP)'s, the mxn fan-out scanner switch switching output laser beams into at least two of n equals at least 7 exit ports as the phase retardation of the electrically controllable programmable wave plates and the switching of the electrically controllable switchable dichroic mirrors are changed (wherein when the incident laser light is activated the first PBS and first light director direct polarized light.).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sissom in view of Chen of having a head mounted display (HMD) comprising: a display; a light source for illuminating the display; and a first diffraction type polarizing beam splitter (DT-PBS) configured to direct light from a first light director, wherein the first DT-PBS is polarization sensitive and configured to direct, based on polarization, a first portion of light towards the display, with the teachings of Li of having wherein the first light director is a PBS and is configured to direct, based on polarization, the first portion of light towards the first PBS, wherein at least portions of at least one of the first PBS and first light director are electronically controllable to selectively direct, based on polarization, the first portion of light when activated and to not direct the first portion of light when deactivated.
Wherein having Sissom`s a head mounted display system wherein the first light director is a DT-PBS and is configured to direct, based on polarization, the first portion of light towards the first DT-PBS, wherein at least portions of at least one of the first DT-PBS and first light director are electronically controllable to selectively direct, based on polarization, the first portion of light when activated and to not direct the first portion of light when deactivated.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the image quality with fast electronics light control and miniaturization, since both Sissom and Li are optical systems that are used in displays. Wherein Sissom HMD system remove unintentionally transmitted light, while Li optical system that the beam splitting polarizers is control electronically.  Please see Sissom (US 2019/0258073 A1), Paragraph [0030] and Li et al. (Patent No.: US 7,457,493 B1), claim.  
  

Regarding claim 14, Sissom in view of Chen teaches the HMD of claim 10, Although, Chen teaches the DT-PBS. Sissom in view of Chen fail to explicitly teach wherein the first light director is a PBS and configured to direct, based on polarization, the first portion of light towards the first PBS.  
However, Li explicitly teaches wherein the first light director is a PBS (Fig. 3, #302a called a polarizing beam splitter. Col. 3., Line [47-53]) and configured to direct, based on polarization, the first portion of light towards the first PBS (Fig. 3, #302b called a next polarizing beam splitter. Col. 3, Line [51-65]-Li discloses this circularly polarized laser beam is then split into two polarization components after passing through the polarizing beam splitter (302a). The transmitted P-polarization beam from the polarizing beam splitter (302a) is converted again into circular polarization after passing through the programmable wave plate (306a) and is split again into one P-polarization beam and one S-polarization beam after passing through the polarizing beam splitter (305b). The reflected S-polarization beam from the polarizing beam splitter (302a) is reflected again by the next polarizing beam splitter (302b). This reflected S-polarization beam is then converted into circular polarization after passing through the programmable wave plate (306b) and then is split into one P-polarization and one S-polarization by the polarizing beam splitter (305c).).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sissom in view of Chen of having a head mounted display (HMD) comprising: a display; a light source for illuminating the display; and a first diffraction type polarizing beam splitter (DT-PBS) configured to direct light from a first light director, wherein the first DT-PBS is polarization sensitive and configured to direct, based on polarization, a first portion of light towards the display, with the teachings of Li of having wherein the first light director is a PBS and configured to direct, based on polarization, the first portion of light towards the first PBS.
Wherein having Sissom`s a head mounted display system wherein the first light director is a DT-PBS and configured to direct, based on polarization, the first portion of light towards the first DT-PBS.
The motivation behind the modification would have been to obtain a head mounted display system that enhances the image quality with fast electronics light control and miniaturization, since both Sissom and Li are optical systems that are used in displays. Wherein Sissom HMD system remove unintentionally transmitted light, while Li optical system that the beam splitting polarizers is control electronically.  Please see Sissom (US 2019/0258073 A1), Paragraph [0030] and Li et al. (Patent No.: US 7,457,493 B1), claim.  


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sissom (US 2019/0258073 A1), hereinafter referenced as Sissom and in view of Chen (Patent No.: US 5,914,811 A), hereinafter referenced as Chen and in further view of GUO (US 2020/0389633 A1), hereinafter referenced as GUO.


Regarding claim 20, Sissom teaches the method of claim 18, Although, Sissom in view of Chen teaches the first DT- PBS. Sissom fail to explicitly teach further comprising: at least one of converging or diverging the light by at least one of the first and second PBS.
However, GUO explicitly teaches further comprising: at least one of converging or diverging the light by at least one of the first and second PBS (Fig. 1. Paragraph [0025]-GUO discloses the second PBS device #11 converges the P light from the first LCD light valve module #7 and the S light from the second LCD light valve module #10, the converged light passes through the field lends #12 and the projection lens #13 and finally reaches the screen, thereby achieving the function of projection.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Sissom in view of Chen of having a method of directing light comprising: directing light from a light source to a first diffraction type polarizing beam splitter (DT- PBS) by a first light director; and redirecting a first polarization of light towards a display by the first DT-PBS, with the teachings of GUO of having at least one of converging or diverging the light by at least one of the first and second PBS.
Wherein having Sissom`s a head mounted display system wherein at least one of converging or diverging the light by at least one of the first and second PBS.


- 51 -Allowable Subject Matter
Claims 12 and 19, therefrom are objected to as being dependent upon rejected base claims, claim 10, and 18, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims, once the claims objections are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 12, the prior arts fail to explicitly teach, wherein the first light director is a DT-PBS configured to compensate for a spectral dispersion of the first DT-PBS, as claimed in claim 12.
Regarding claim 19, the prior arts fail to explicitly teach, wherein further comprising: compensating, via the first light director, for a spectral dispersion of the first DT-PBS, wherein the first light director is a DT-PBS, as claimed in claim 19.



Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Klug et al.  (US 2022/0050298 A1)- A wearable display system includes one or more emissive micro-displays, e.g., micro-LED displays. The micro-displays may be monochrome micro-displays or full-color micro-displays. The micro-displays may include arrays of light emitters. Light collimators may be utilized to narrow the angular emission profile of light emitted by the light emitters....Please see Fig. 11. Abstract.
(b)	SCHOWENGERDT et al.  (US 20180239147 A1)- The system has a variable power reflector (1032) fixed on a forward side of multi-waveguides. The variable optical power reflector comprises optical power that is adjusted upon application of an electrical signal. Multi-out-coupling elements are fixed with respect to the waveguides to extract a light (170a) from the waveguides and direct a portion of the light propagating within the waveguide to the variable power reflector........... Fig. 1-2. Abstract.
(c)	WANG et al. (US 20170307890 A1)- A head-mounted display (HMD) apparatus includes an HMD device and a liquid crystal (LC) lens device. The HMD device has a light entering surface for entrance of ambient light, and a light exit surface. The HMD device permits passage of the ambient light therethrough to form a real world image for an observer who wears the HMD apparatus, and generates and projects display light toward the light exit surface to form a computer-generated image for the observer............ Fig. 1. Abstract.
(d)	Yeung et al. (US 20050206846 A1)- The projection system comprising a dichroic filtering device (204), optically between a polarizing beam splitter (203) adapted to split light from a light source (201) into light beams of desired polarisation, and a plurality of reflective display devices (205,206) adapted to receive a respective light beam from the dichroic filtering device (204) and direct it back thereto to provide a combined light beam which is re-incident on the polarizing beam splitter (203) whereby to seek to obviate undesired polarized light being projected.............. Fig. 1. Abstract.
(e)	Bruzzone et al. (US 2003/0184864 A1)- An optical imaging system including a wide-angle Cartesian polarizing beam splitter, light valve illumination optics having an .function./#.ltoreq.2.5, and at least one reflective light valve. The Cartesian polarizing beam splitter (PBS) has a structural orientation defining fixed polarization axes. The use of a Cartesian PBS allows the development of systems using curved PBS that provide higher light output and/or replace or augment other optical components............... Fig. 1. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628